DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the Group II method invention (claims 9-15) in the reply filed on 12/6/2021 is acknowledged.  The traversal arguments are not persuasive as follows.
The traversal that the claim 9 method cannot be practiced with a product that is materially different than the claim 1 shift assembly is not persuasive.  As stated in the 10/5/2021 restriction, the claim 9 method can be practiced by an assembly having a --cam lobe-- instead of the “cam track” required by claim 1.  An assembly having a --cam lobe-- would be materially different than the claimed assembly having a “cam track”.  Applicant’s note that a --cam lobe-- is unclaimed misses the point that claim 9 does not require the claim 1 “cam track”, which renders claim 9 capable of use with different/unclaimed structure such as a --cam lobe-- thereby rendering restriction proper.  If applicant had drafted claim 9 to also require a “cam track” then this reasoning would not be available as a reason for restriction (however, applicant has failed to show the claim 1 “cam track” to be required by claim 9).
The traversal that the claim 1 shift assembly does not have separate utility from the claim 16 transmission is not persuasive.  The claim 1 shift assembly has utility another combination such as in a --locking mechanism—which is other than the claimed “transmission” of claim 26.  
The traversal that the claim 9 method cannot be practiced with a product that is materially different than the claim 16 transmission is not persuasive.  As stated in the 10/5/2021 restriction, 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-8 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 12/6/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 9 is are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Pregnolato US9016154.
F) of a shift assembly of a transmission around a rotational axis via a first motor (MF); and controlling a rotational position of a second barrel cam (TG) of the shift assembly around the rotational axis via a second motor (MG), independent of the rotational position of the first barrel cam (see col.6, ll.9-25, which states that the actuator drums TF and TG are controlled in rotation by two electrical motors MF and MG.  Further note the independent drive structure/arrangement/position shown in the figures.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pregnolato US9016154.
Claims 9 and 10.  Pregnolato discloses that the motors are “electrical” but does not expressly state that the electrical motors are “energized”.  The examiner takes Official Notice that it was extremely well known in the art for electric motors to be energized independently with electricity via a computer controller.  One of ordinary skill would recognize such to be superior to other methods such as manually operating electric switches.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify as such.  The preceding modification would necessarily provide that controlling the 
Claim 11. The method of claim 10, wherein controlling the rotational position of the first barrel cam comprises controlling the rotational position of the first barrel cam to a first position to engage a first gear (a first odd gear) of the transmission and controlling the rotational position of the first barrel cam to a second position to engage a second gear (a second odd gear) of the transmission (see at least col.5, ll.56-64).  
Claim 12. The method of claim 11, wherein controlling the rotational position of the second barrel cam comprises controlling the rotational position of the second barrel cam to a third position to engage a third gear (a first even gear) of the transmission (see at least col.5, ll.56-64).  
Claim 13. The method of claim 12, further comprising: during a first condition, controlling the rotational position of the first barrel cam from the first position to the second position to disengage the first gear and engage the second gear, while the rotational position of the second barrel cam remains in a second neutral position; and during a second condition, controlling the rotational position of the first barrel cam from the first position to the first neutral position and controlling the rotational position of the second barrel cam from the second neutral position to the third position to disengage the first gear and engage the third gear, without engaging the second gear there between  (see at least col.5, ll.56-64).  
Claims 14 and 15.  Pregnolato discloses that the two separate drums allow for greater versatility and provides gear shifts “without interrupting the traction on the vehicle, due to the use nd, 4th, etc.) prior to full disengagement of the preceding gear (e.g., 1st, 3rd, etc.) would better achieve the Pregnolato stated desire to avoid traction interruption than full disengagement of a gear prior to engagement of the next.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify as such.  The limitations of claims 14 and 15 flow naturally from such modification.   

Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658